BP Capital TwinLine Energy Fund BP Capital TwinLine MLP Fund Supplement dated January 9, 2014 to the Prospectus dated December 31, 2013 Effective immediately, the first paragraph of the section titled, Class I Shares on page 39 of the Prospectus is revised to read as follows: ClassI Shares ClassI shares are designed primarily for proprietary accounts of institutional investors such as financial institutions, pension plans, retirement accounts, qualified plans and certain corporations, trusts, estates, religious and charitable organizations.The minimum initial investment for ClassI Shares is $250,000.There is no subsequent investment minimum.ClassI shares are subject to shareholder servicing fees, but not Rule12b-1 fees. Please retain this Supplement with the Prospectus.
